USCA11 Case: 20-13521      Date Filed: 02/14/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13521
                   Non-Argument Calendar
                   ____________________

ZACHARY CHANDLER,
                                            Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                           Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 0:19-cv-60853-BB
                   ____________________
USCA11 Case: 20-13521             Date Filed: 02/14/2022         Page: 2 of 5




2                          Opinion of the Court                       20-13521


Before JORDAN, NEWSOM, and BLACK, Circuit Judges.
PER CURIAM:
        Zachary Chandler, a federal prisoner proceeding pro se, ap-
peals the district court’s denial of his 28 U.S.C. § 2255 motion to
vacate. A single judge of this Court issued a certificate of appeala-
bility as to the following issues:
        (1) Whether Chandler had shown that trial counsel
            was ineffective for pursuing a defense strategy in-
            tended to evoke the jury’s sympathy; 1 and
        (2) Whether Chandler was entitled to an evidentiary
            hearing before the district court.
After review, 2 we affirm.
       To succeed on a claim of ineffective assistance of counsel, a
movant must show that (1) his counsel’s performance was defi-
cient, and (2) the deficient performance prejudiced his defense.

1 Chandler pleaded guilty just before potential jurors were brought in for voir
dire. Chandler asserts counsel was ineffective because counsel’s defense strat-
egy was to have Chandler wear prison attire in order to garner the jury’s sym-
pathy. Chandler argues that without this deficient strategy, there is a reason-
able probability he would not have taken a guilty plea and have proceeded to
trial.
2 When reviewing a district court’s denial of a § 2255 motion, we review ques-
tions of law de novo and factual findings for clear error. Lynn v. United States,
365 F.3d 1225, 1232 (11th Cir. 2004). We review a district court’s denial of an
evidentiary hearing for an abuse of discretion. Winthrop-Redin v. United
States, 767 F.3d 1210, 1215 (11th Cir. 2014).
USCA11 Case: 20-13521         Date Filed: 02/14/2022     Page: 3 of 5




20-13521                Opinion of the Court                         3

Strickland v. Washington, 466 U.S. 668, 687 (1984). Deficient per-
formance “requires showing that counsel made errors so serious
that counsel was not functioning as the ‘counsel’ guaranteed the
defendant by the Sixth Amendment.” Id. at 687. Counsel’s perfor-
mance is presumed reasonable, and for a movant to demonstrate
that counsel’s performance was unreasonable, the movant must es-
tablish that no competent counsel would take the same action.
Chandler v. United States, 218 F.3d 1305, 1315 (11th Cir. 2000) (en
banc). Counsel is not incompetent so long as the approach taken
could be considered sound strategy. Id. at 1314. A defendant can-
not be compelled to stand trial before a jury while dressed in iden-
tifiable prison clothes. Estelle v. Williams, 425 U.S. 501, 512 (1976).
       Counsel’s proposed strategy of evoking the jury’s sympathy
was not deficient. Counsel’s initial strategy of conceding guilt on
certain charges to lead the jury toward leniency on the remaining
charges has been affirmed by this Court. See Darden v. United
States, 708 F.3d 1225, 1230 (11th Cir. 2013) (recognizing “when
counsel concedes a defendant’s guilt as a tactical decision, designed
to lead the jury towards leniency on the other charges and to pro-
vide a basis for a later argument (to the judge) for a lighter sen-
tence, such a tactical retreat[] is deemed to be effective assistance”
(quotation marks omitted)). Additionally, the Supreme Court has
also recognized that counsel’s chosen strategy of having Chandler
wear prison attire in the hopes of eliciting sympathy from the jury
was not an uncommon defense strategy. Estelle, 425 U.S. at 508
(noting “it is not an uncommon defense tactic to produce the
USCA11 Case: 20-13521         Date Filed: 02/14/2022    Page: 4 of 5




4                      Opinion of the Court                 20-13521

defendant in jail clothes in the hope of eliciting sympathy from the
jury”). And the record does not support Chandler’s contention
that, after deciding it was necessary to proceed to trial on all the
charges, his counsel intended to advise the jury that Chandler was
guilty of every crime charged in the indictment. Rather, counsel
simply informed the court that, after realizing the sentencing expo-
sure of the original plea proposal, Chandler would instead proceed
to trial “on everything.”
       To prove the requisite prejudice under Strickland, “[t]he de-
fendant must show that there is a reasonable probability that, but
for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Strickland, 466 U.S. at 694. In the con-
text of guilty pleas, the defendant must demonstrate there is a rea-
sonable probability that, but for counsel’s deficient performance,
he would have insisted on going to trial. Hill v. Lockhart, 474 U.S.
52, 59 (1985). Moreover, the defendant must “convince the court
that a decision to reject the plea bargain would have been rational
under the circumstances.” Diveroli v. United States, 803 F.3d 1258,
1263 (11th Cir. 2015) (citation omitted). Post hoc assertions from a
defendant about how he would have pleaded, but for his attorney’s
alleged deficiencies, are insufficient to allege an ineffective-assis-
tance-of-counsel claim. Lee v. United States, 137 S. Ct. 1958, 1967
(2017).
      Even assuming counsel’s performance was deficient, Chan-
dler cannot show he was prejudiced by the ineffective perfor-
mance. The Government intended to present a substantial amount
USCA11 Case: 20-13521         Date Filed: 02/14/2022     Page: 5 of 5




20-13521                Opinion of the Court                         5

of evidence of Chandler’s guilt at trial, including: (1) video footage
of the eight robberies, (2) testimony from Chandler’s stepmother
and roommate identifying Chandler as the person in the videos,
(3) a firearm that officers found when they arrested Chandler after
he attempted to flee from a gas station, and (4) two shirts found
during a search of Chandler’s residence that were identical to those
pictured on video footage from two of the robberies. Additionally,
if Chandler chose to proceed to trial, he faced a potential 190-year
cumulative sentence. Given the substantial evidence against him
and the potential length of his sentence, it would not have been
rational to reject the plea bargain to instead choose to proceed to
trial. Diveroli, 803 F.3d at 1263. Accordingly, regardless of
whether his counsel’s performance was deficient, Chandler cannot
show he was prejudiced by counsel’s performance, and, thus, the
district court did not err in denying his claim of ineffective assis-
tance of counsel. Strickland, 466 U.S. at 697.
       It follows that the district court did not abuse its discretion
by denying Chandler an evidentiary hearing on his claim of ineffec-
tive assistance of counsel because the record showed that he was
entitled to no relief due to the substantial evidence of his guilt, in-
cluding video footage from the robberies. See 28 U.S.C. § 2255(b)
(providing an evidentiary hearing must be held on a motion to va-
cate “[u]nless the motion and the files and records of the case con-
clusively show that the prisoner is entitled to no relief”).
       AFFIRMED.